        Case 2:19-cv-08084-SM-DMD Document 1 Filed 04/03/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT

                            EASTERN DISTRICT OF LOUISIANA

  UNITED STATES OF AMERICA                             * CIVIL ACTION

  VS.                                                  * NO. 19-8084

  MARK PEART                                           * SECTION “           ”

                                                       * JUDGE
                                                       * MAGISTRATE JUDGE

                                          COMPLAINT

        NOW INTO COURT, through the undersigned Assistant United States Attorney, comes

plaintiff, the United States of America, and, in support of its complaint, alleges the following.

                                  Parties, Jurisdiction, and Venue

                                                 1.

        Plaintiff is the United States of America proceeding in its sovereign capacity under 28

U.S.C. § 1345.

                                                 2.

        Defendant is Mark Peart (“Peart”), a person of the full age of majority, domiciled in the

Parish of St. Tammany, State of Louisiana.

                                                 3.

        Venue is proper in this judicial district under 28 U.S.C. § 1391(b)(1).

                                               Facts

                                                 4.

        The United States and Peart entered into an agreement that requires Peart to pay restitution

totaling $10,000.00 for the benefit of the victim, U.S. Fish and Wildlife.
       Case 2:19-cv-08084-SM-DMD Document 1 Filed 04/03/19 Page 2 of 2



                                                 5.

       This agreement further requires Peart to execute a motion for entry of a civil consent

judgment in favor of the United States and against Peart for the sum of $10,000.00 without post-

judgment interest.

                                        Cause of Action

                                                 6.

       For these reasons, the United States prays that there be judgment in its favor and against

Peart in the amount of $10,000.00 without post-judgment interest.


                                                  Respectfully submitted,

                                                  PETER G. STRASSER
                                                  UNITED STATES ATTORNEY

                                                  s/ Peter M. Mansfield
                                                  PETER M. MANSFIELD (#28671)
                                                  Assistant United States Attorneys
                                                  650 Poydras Street, Suite 1600
                                                  New Orleans, Louisiana 70130
                                                  Telephone: (504) 680-3000
                                                  Facsimile: (504) 680-3184
                                                  Peter.mansfield@usdoj.gov



United States to request waiver of service on:

Mark Peart, through his attorney,
Ralph Whalen, Jr.
1100 Poydras St., Suite 2950
New Orleans, LA 70163




                                                 2
Case 2:19-cv-08084-SM-DMD Document 1-1 Filed 04/03/19 Page 1 of 1
